Title: To James Madison from Sarah W. Lapsley, 26 December 1809
From: Lapsley, Sarah W.
To: Madison, James


Hon. Sir
Paris Dec. 26th. 1809.
Pardon the presumption of a female, in troubling you, with this addres⟨s.⟩ I had the misfortune, when an infant to loose my father, Capt. Samuel Lapsley; and with him, the greater part of what, as his Child I had a right to inherit. Amongst the rest was, two Certificates for his faithful services, during the late revolutionary war, containing 2360 dollars. My Mother has repeatedly applied to Congress for relief; but owing to her helpless situation and not being able to make proper statements of our Claim, or for want of suitable persons, to advocate our Cause; we have hitherto not succeeded. But where can the helpless apply, but to those who have it in their power to redress them, the friends of liberty, the patrons of Justice. If Sir, you will be so condescending as to inquire into the merits of our Claim you will find the papers relative to the business, in the hands of the Hon. Benjamin Howard; and if upon investigation, you find our claim to be a Just, one; may I not hope for your Patronage, and assistance; your attention will lay me under infinite obligations, to an unknown friend and benefactor; and will be ever gratefully remembered by
Sarah W. Lapsley
